MEMORANDUM **
Joga Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“U”) denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition for review.
We conclude that substantial evidence supports the IJ’s decision because Singh’s testimony was inconsistent with his asylum application regarding whether a politician had already been killed at the time Singh claims he was arrested for purportedly transporting the man’s murderer, an issue that goes to the heart of his claim. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
We decline to address Singh’s request for relief under the CAT because he never properly raised it before the agency, there*617by failing to exhaust his administrative remedies. See Ndom v. Ashcroft, 384 F.3d 743, 756 n. 8 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.